                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:18-cv-44-FDW

ADAM WADE HALL,                     )
                                    )
                  Plaintiff,        )
                                    )
vs.                                 )                         ORDER
                                    )
TERESA PUETT, et al.,               )
                                    )
                  Defendants.       )
___________________________________ )

       THIS MATTER comes before the Court on pro se Plaintiff’s “Motion to Manually File

of All Video,” (Doc. No. 38).

       The Motion states, verbatim, “This matter above I ask the Honorable Judge to please file

all video. Inside D-unit West Wing cell 5 down, west wind block and D-unit Hall go to center

conlor Bouth.” (Doc. No. 38 at 1).

       The Court is unable to determine what Plaintiff seeks by way of his Motion. It will therefore

be denied without prejudice to re-file a motion that clearly explains what Plaintiff is requesting

from the Court.

       IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion to Manually File of All

Video,” (Doc. No. 38), is DENIED without prejudice.

                                                  Signed: October 25, 2019




                                                 1
